Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
               Nos. 04-13-00180-CR, 04-13-00181-CR, and 04-13-00182-CR

                                   Yacub ABRAHAM,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR5071
                         Honorable Ron Rangel, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED.

      SIGNED June 25, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice